             Case 2:20-mc-00065-RSL Document 3-2 Filed 08/04/20 Page 1 of 1




 1                          IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 2
     STEVE LEWIS,                                       )
 3                                                      )    NO. 2:20-cv-539
                        Plaintiff,                      )
 4         vs.                                          )    PRAECIPE
                                                        )
 5   PETRI-LAURELHURST FMLY LTD, and                    )
     MARLENE SPENCER                                    )
 6
                        Defendants.
 7

 8

 9

10
     TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE WESTERN
     DISTRICT OF WASHINGTON AT SEATTLE:
11
     The undersigned requests that you issue a writ of execution in the above title action against the
12
     personal and real property of Defendants, Judgment Debtors, and deliver it to the Sheriff of King
     County.
13

14
     DATED: July __, 2020
15

16

17

18   /s/ Conrad Reynoldson

19   Conrad Reynoldson

20   WSBA No. 48187
     Washington Civil & Disability Advocate
21
     4115 Roosevelt Way NE, Suite B Seattle WA 98105
22
     (206) 855-3134
23


      Praecipe                                    WASHINGTON CIVIL & DISABILITY ADVOCATE
                                                        4115 Roosevelt Way NE, Suite B
                                                              Seattle, WA 98105
      Page 1 of 1                                              (206) 428-3558
